IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


KYLE EUSTACE,

             Appellant,

 v.                                                   Case No. 5D17-2465

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 4, 2018

Appeal from the Circuit Court
for Volusia County,
Terence R. Perkins, Judge.

Paula C. Coffman and Jeffrey D. Deen, of
Office of Criminal Conflict & Civil Regional
Counsel, Orlando, and Lori D. Loftis, Office
of Criminal Conflict & Civil Regional
Counsel, Casselberry, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

      We affirm but remand for correction of a scrivener’s error. See Daniels v. State,

200 So. 3d 195, 196 (Fla. 5th DCA 2016). The trial court orally dismissed the condition
(9) violation but the written order states otherwise. Accordingly, we remand this cause

for correction of the order.

       AFFIRMED AND REMANDED.


COHEN, C.J., TORPY and WALLIS, JJ., concur.




                                          2